Citation Nr: 0806449	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-10 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased rating for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1961 to 
June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In February 2006, the Board remanded the 
veteran's claims for additional development.

In December 2004, the veteran's representative requested a 
hearing before the RO in connection with the claims.  In 
January 2005, the RO scheduled a hearing.  The veteran's 
representative requested a postponement of the hearing one 
day after it was to be held.  It is not evident that a 
response was made to the request.  As part of the remand, the 
Board asked for clarification as to whether there was to be 
hearing.  There was no explicit discussion of the matter 
while the claims were in remand status.  Nevertheless, in a 
March 2006 notice response letter, the veteran indicated that 
he had no other information or evidence to give VA to 
substantiate his claims.  He also indicated that he wanted 
his claims to be decided as soon as possible.  Given the 
veteran's response, as well as the representative's and VA's 
silence on the matter, the Board infers that there is no 
pending hearing request in this case.


FINDING OF FACT

The veteran's service-connected peripheral neuropathy of each 
lower extremity has resulted in disability tantamount to no 
worse than mild incomplete paralysis of the peripheral 
nerves.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, 
Diagnostic Codes 8520, 8620 (2007).

2.  The criteria for a rating in excess of 10 percent for 
service-connected peripheral neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, 
Diagnostic Codes 8520, 8620 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a March 2006 notice letter, the 
veteran and his representative were notified of the 
information and evidence needed to substantiate his claims.  
By a March 2005 statement of the case (SOC), the veteran was 
told that disability ratings shall be based as far as 
practicable, upon the average impairments of earning capacity 
in civil occupations resulting from disability.  In the 
veteran's case, because his disabilities are rated under 
diagnostic codes that contain criteria that are satisfied by 
specific severity measurements, the veteran was generally 
notified of the requirements necessary to establish a higher 
disability rating in an October 2004 rating decision and the 
March 2005 SOC.  Thus, the veteran was put on notice that it 
was necessary to demonstrate more than the effect of any 
worsening on his employment and daily life; he had to meet 
the criteria set forth in the diagnostic codes.  
Consequently, the notification requirements for the increased 
rating claims were met.  See Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. Jan. 30, 2008).

Although the complete notice was not have been provided until 
after the RO initially adjudicated the veteran's claims, the 
claims were properly re-adjudicated in November 2006, which 
followed the adequate notice.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).  While the notice did not 
refer to criteria for assigning effective dates, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), this 
question is not now before the Board.  Therefore, a remand of 
the increased rating issues for further notice of how to 
substantiate the claims is not necessary.

The Board also finds that the March 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, treatment records, pharmacy prescription records, 
and employment and insurance physical examination reports 
regarding his disabilities.  The veteran was also told to 
send in any evidence in his possession that pertained to the 
claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records were 
already associated with the claims file.  Private medical 
records from L.W., D.P.M., and L.E.R., D.O., were obtained by 
VA or submitted by the veteran.  In September 2006, the 
veteran was provided a VA examination in relation to his 
claim, the report of which is of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claims on appeal 
that need to be obtained.  In March 2006, he stated that he 
had no other information or evidence to give VA to 
substantiate his claim.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).  In this case, 
the veteran did not formally file a claim for an increased 
rating, but rather the RO raised the issues sua sponte in the 
October 2004 rating decision.

The veteran's peripheral neuropathy of the lower extremities 
has been rated by analogy to incomplete paralysis of the 
sciatic nerve by utilizing the criteria found at Diagnostic 
Code 8520.  Under that diagnostic code, a 10 percent rating 
is for application when there is mild incomplete paralysis of 
the sciatic nerve.  A 20 percent rating is for application 
when there is moderate incomplete paralysis.  A 40 percent 
rating is for application when there is moderately severe 
incomplete paralysis.  A 60 percent rating is for application 
when there is severe incomplete paralysis, with marked 
muscular atrophy.  Finally, an 80 percent rating is for 
application when there is complete paralysis of the sciatic 
nerve as evidenced by the foot dangling and dropping, no 
active movement possible of muscles below the knee, or 
flexion of the knee weakened or (very rarely) lost.  
38 C.F.R. § 4.124a (Diagnostic Code 8520) (2007).  Neuritis 
and neuralgia of the sciatic nerve incorporate the identical 
criteria.  See 38 C.F.R. § 4.124a (Diagnostic Codes 8620, 
8720).

A note accompanying the rating criteria says, in part, that 
the term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

After a review of the medical evidence, the Board finds that 
the veteran's service-connected peripheral neuropathy of each 
lower extremity has resulted in disability tantamount to no 
worse than mild incomplete paralysis of the peripheral 
nerves.  Because the veteran is already receiving a 10 
percent rating for each lower extremity, which contemplates 
mild impairment, an increased rating is not warranted for 
peripheral neuropathy of either lower extremity.  This is so 
for the duration of the claim period.

A December 2003 note from Dr. L.W. documents the veteran's 
complaint of numbness in his feet.  Dr. L.W. diagnosed the 
veteran with diabetes mellitus and neuropathy.  It was noted 
that the veteran had sensory changes in his feet.  This 
history of numbness and decreased sensation of the feet was 
noted by a VA examiner in an April 2005 opinion letter.  It 
was also noted that the symptoms affected the lower legs up 
to the shin.  The VA physician diagnosed the veteran with 
early mild peripheral neuropathy of the lower extremities 
that was as likely as not due to diabetes mellitus.  The 
physician also stated that the veteran likely had motor 
neuron disease.

In September 2006, the veteran underwent VA examination 
pursuant to the Board's remand.  The examiner reviewed the 
claims file, including the relevant medical evidence of 
record.  The veteran had subjective symptoms of tingling and 
numbness in his legs and feet.  The veteran himself stated 
that the symptoms were mild in nature.  He denied associated 
pain, foot drop, foot dangling, major weakness, or 
restrictions of daily activities.  On examination, the 
examiner found that muscle power, gait, and movement of the 
legs were normal.  The examiner reported that there was no 
wasting of muscles, atrophy, spasms, foot drop, or foot 
dangling.  Sensation was diminished in the lower legs and 
feet.  Testing revealed no electrodiagnostic evidence of 
peripheral neuropathy, plexopathy, or radiculopathy.  The 
examiner provided a diagnosis of mild peripheral neuritis of 
the feet and lower legs that was as likely as not secondary 
to diabetes mellitus.

Based on this evidence, the veteran's peripheral neuropathy 
is mild in severity.  The two VA physicians who have 
addressed the issue have labeled the disability as mild.  
Even though the September 2006 examiner termed the disability 
as neuritis, the identical criteria apply.  That level of 
severity is supported by both the subjective and objective 
evidence.  During the VA examination, the veteran even 
characterized the symptoms as mild.  Because the involvement 
appears to be wholly sensory, a mild rating is appropriate 
according to the note in 38 C.F.R. § 4.124a.  A higher rating 
is only warranted for a more severe disability picture 
(moderate, moderately severe, severe, or complete paralysis).  
See 38 C.F.R. § 4.124a (Diagnostic Code 8520).  Therefore, 
because the veteran is already receiving a 10 percent rating 
for mild peripheral neuropathy for each lower extremity, an 
increased rating is not warranted for any time period of the 
claim process.

The veteran has also submitted private treatment records from 
Dr. L.E.R.  The records, dated from February 2004 to August 
2005, include similar complaints concerning the veteran's 
lower extremities.  However, Dr. L.E.R. attributes the 
veteran's symptoms to amyotrophic lateral sclerosis (ALS).  
In fact, on several occasions, Dr. L.E.R. has stated that the 
veteran's complaints of lower extremity numbness and 
decreased sensation are not the result of diabetic 
neuropathy.

The Board notes that when it is not possible to separate the 
effects of a service-connected disability from a nonservice-
connected disability, such signs and symptoms shall be 
attributed to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this 
instance, Dr. L.E.R. clearly ascribes the veteran's symptoms 
to ALS and not to peripheral neuropathy.  As a result, the 
Board attributes the symptoms set forth in Dr. L.E.R.'s 
treatment records to ALS for which the veteran is not service 
connected.  Thus, the treatment records are not useful for 
determining the level of disability of the veteran's service-
connected peripheral neuropathy.

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's peripheral neuropathy of the lower 
extremities reflects so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  In this case, there is no evidence showing that the 
disabilities result in marked interference with employment 
(i.e., beyond that contemplated in the evaluation assigned), 
or frequent periods of hospitalization, or evidence showing 
that the disabilities otherwise render impractical the 
application of the regular schedular standards.  In fact, his 
disabilities are accurately reflected by the schedular 
criteria.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
claims for ratings in excess of 10 percent for peripheral 
neuropathy of the right and left lower extremities must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims for an increase, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

An increased rating for peripheral neuropathy of the right 
lower extremity is denied.

An increased rating for peripheral neuropathy of the left 
lower extremity is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


